      Case 1:21-cv-00567-TWT Document 7 Filed 03/10/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

  KEYSTONE BROKERS,

         Plaintiff,
                v.                                   CIVIL ACTION FILE
                                                     NO. 1:21-CV-567-TWT

  CALVIN MATTHEWS
  AND ALL OTHER OCCUPANTS,


         Defendant.

                                           ORDER


        This is a dispossessory action wrongfully removed to this Court. It is

before the Court on the Report and Recommendation [Doc. 4] of the Magistrate

Judge recommending remanding the action to the Magistrate Court of Fulton

County. No objections to the Report and Recommendation have been filed.

The Court approves and adopts the Report and Recommendation as the

judgment of the Court. This action is REMANDED to the Magistrate Court of

Fulton County.

        SO ORDERED, this 9 day of March, 2021.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\21\Keystone Brokers\r&r.docx
